Case 2:20-cv-04085-DMG-KS Document 13 Filed 05/06/20 Page 1 of 3 Page ID #:100



       Steven M. Goldberg (State Bar No. 82174)
   1   sgoldberg@mzclaw.com
       MARKUN ZUSMAN FRENIERE COMPTON LLP
   2   3 Hutton Centre Dr., 9th Floor
       Santa Ana, CA 92707
   3   Telephone: (310) 454-5900
       Facsimile: (310) 454-5970
   4

   5   Evan R. Chesler (N.Y. Bar No. 1475722)
       (Pro hac vice application forthcoming)
   6   echesler@cravath.com
       J. Wesley Earnhardt (N.Y. Bar No. 4331609)
   7   (Pro hac vice application forthcoming)
       wearnhardt@cravath.com
   8   CRAVATH, SWAINE & MOORE LLP
       825 Eighth Avenue
   9   New York, NY 10019
       Telephone: (212) 474-1000
  10   Facsimile: (212) 474-3700
  11

  12   Attorneys for Plaintiff
       STARZ ENTERTAINMENT, LLC
  13

  14                      UNITED STATES DISTRICT COURT

  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA

  16   STARZ ENTERTAINMENT, LLC,             Civil Action No.
  17                          Plaintiff,     2:20−cv−04085 DMG (KSx)

  18         v.                              NOTICE OF ERRATA AND
                                             CORRECTION RE: CASE
  19   MGM DOMESTIC TELEVISION               NUMBER
  20
       DISTRIBUTION LLC,
                              Defendant.
  21

  22

  23

  24

  25

  26

  27

  28

       STARZ ENTERTAINMENT, LLC’S
       NOTICE OF ERRATA
Case 2:20-cv-04085-DMG-KS Document 13 Filed 05/06/20 Page 2 of 3 Page ID #:101




   1   TO THE COURT AND ALL PARTIES TO THIS ACTION:
   2         PLEASE TAKE NOTICE that Plaintiff Starz Entertainment, LLC
   3   (“Plaintiff”) respectfully submits this errata to its Complaint, which was filed on
   4   May 4, 2020, at Docket No. 1, its Certification and Notice of Interested Parties filed
   5   at Docket No. 4; and its Form AO-121 Report On The Filing Or Determination of
   6   An Action or Appeal Regarding A Copyright filed at Docket No. 5, in order to
   7   correct an inadvertent clerical error. The documents inadvertently listed incorrect
   8   case numbers in the caption block on the Complaint and Certification and Notice of
   9   Interested Parties, and on the Form AO-121. The correct case number should have
  10   been inserted as “2:20-cv-04085”. The correct case number is reflected in the
  11   CM/ECF header at the top of each page in those filings.
  12         Attached hereto as Exhibit A is a corrected version of the Complaint that
  13   includes the correct case number in the caption block and makes no other changes.
  14   Attached hereto as Exhibits B and C, respectively, are corrected copies of the
  15   Certification and Notice of Interested Parties and Form AO-121 Report On The
  16   Filing Or Determination of An Action or Appeal Regarding A Copyright, which
  17   include the correct case number.
  18

  19   Dated: May 6, 2020
  20
                                              Respectfully submitted,
  21

  22

  23
                                                Steven M. Goldberg
  24
                                                sgoldberg@mzclaw.com
  25                                            MARKUN ZUSMAN FRENIERE
                                                COMPTON LLP
  26
                                                3 Hutton Centre Dr., 9th Floor
  27                                            Santa Ana, CA 92707
  28
                                                Telephone: (310) 454-5900

       STARZ ENTERTAINMENT, LLC’S
       NOTICE OF ERRATA                         -2-
Case 2:20-cv-04085-DMG-KS Document 13 Filed 05/06/20 Page 3 of 3 Page ID #:102




   1
                                          Facsimile: (310) 454-5970

   2                                      Attorney for Plaintiff STARZ
   3                                      Entertainment, LLC

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       STARZ ENTERTAINMENT, LLC’S
       NOTICE OF ERRATA                    -3-
